                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 SHERRY LYNN STOCKUM,                    )   CIVIL ACTION NO. 1:18-CV-2061
              Plaintiff                  )
                                         )
        v.                               )
                                         )   (ARBUCKLE, M.J.)
 COMMISSIONER OF SOCIAL                  )
 SECURITY,                               )
             Defendant                   )
                                       ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The stay authorized by this Court on July 12, 2019 (Doc. 22) is
              LIFTED.

        (2)   The final decision of the Commissioner denying Plaintiff’s applications
              is VACATED.

        (3)   This case is REMANDED to the Commissioner to conduct a new
              administrative hearing before a constitutionally appointed ALJ other
              than ALJ Richard Zack, who presided over Plaintiff’s first hearing.

        (4)   Final judgment of this Court is entered pursuant to Rule 58 of the
              Federal Rules of Civil Procedure.

        (5)   The clerk of court is directed to CLOSE this case.

Date: April 3, 2020                           BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                        Page 1 of 1
